—Judgment, Supreme Court, New York County (Stephen Crane, J.), entered August 24, 1994, after non-jury trial, which granted plaintiff judgment in the amount of $52,000 plus interest, unanimously affirmed, with costs.
On a nonjury trial, the decision of the fact-finding court should not be disturbed on appeal unless the court’s conclusions could not have been reached under any fair interpretation of the evidence (Soam Corp. v Trane Co., 202 AD2d 162, 163, lv denied 83 NY2d 758). In this case, the evidence, consisting primarily of various checks and invoices, along with the testimony of the former president of defendant’s occasional joint venturer Mitchell Trading Company, amply supports the conclusion reached by the fact-finding court that defendant received credits from Mitchell Trading Company which were offset by the later amounts invested by the parties on their joint venture to purchase certain Polo/Lauren fragrance products. We have considered defendant’s remaining *182arguments and find them to be without merit. Concur—Kupferman, J. P., Ross, Asch, Nardelli and Mazzarelli, JJ.